Case 19-61608-grs           Doc 343       Filed 03/10/20 Entered 03/10/20 12:12:17                     Desc Main
                                          Document     Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                      LONDON DIVISION


  In Re:                                                      )               Case No. 19-61608
                                                              )
  Americore Holdings, LLC, et al.2                            )               Jointly administered
                                                              )
                               Debtors.                       )               Chapter 11
                                                              )

                   ORDER GRANTING TRUSTEE’S EMERGENCY MOTION
                     FOR APPROVAL OF WORKERS’ COMEPNSATION
                      INSURANCE PREMIUM FINANCE AGREEMENT

             THIS CAUSE came on for hearing on the 10th day of March 2020 upon the

  Trustee’s Emergency Motion for Approval of Workers’ Compensation Insurance Premium

  Finance Agreement (Doc. No. 329), as supplemented by the Supplement to Trustee’s

  Emergency Motion for Approval of Workers’ Compensation Insurance Premium Finance

  Agreement (as supplemented, the “Motion”).3 The Court, having considered the Motion,

  the statements of counsel and the law, and it appearing that good cause has been shown and

  being otherwise fully advised in the premises, it is

              ORDERED:

             1.       The Motion is granted and any objections thereto are overruled.

             2.       The Trustee is authorized and directed to:

  2
   The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
  numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore
  Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate,
  LLC (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard
  County Medical Center, LLC(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610);
  and St. Alexius Hospital Corporation #1 (2766).
  3
      Capitalized terms used but not defined herein shall have the meanings given to them in the Motion.
Case 19-61608-grs       Doc 343    Filed 03/10/20 Entered 03/10/20 12:12:17           Desc Main
                                   Document     Page 2 of 3


                   a.     enter into the premium finance agreement attached to the
                          Supplement as Exhibit A (the “Premium Finance Agreement”);

                   b.     grant First or its successor or assigns a first priority lien on and
                          security interest in unearned premiums as described in the Premium
                          Finance Agreement; and

                   c.     timely make all payments due under the Premium Finance
                          Agreement. First is authorizes to receive and apply such payments to
                          the Indebtedness owed by Debtor to First as provided in the
                          Premium Finance Agreement.

            3.     Without limitation, the liens, security interests, and rights in unearned

  premiums granted under the Premium Finance Agreement are senior to the lien of any DIP

  lender in these cases and are senior to any claims under 11 U.S.C. §§ 503, 506(c) or

  507(b).

            4.     If additional premiums become due to insurance companies under the

  policies financed under the Premium Finance Agreement, the Trustee and First or its

  successor or assigns are authorized to modify the Premium Finance Agreement as

  necessary to pay the additional premiums without the necessity of further hearing or order

  of this Court.

            5.     In the event Debtor does not make any of the payments under this the

  Premium Finance Agreement as they become due, the automatic stay shall automatically

  life to enable First and/or third parties, including insurance companies providing the

  protection under the Policies, to take all steps necessary and appropriate to cancel the

  Policies, collect the collateral and apply such collateral to the Indebtedness owed to First

  by Debtor.

            6.     First, or any third party, including insurance companies providing the

  coverage under the Policies, exercising such rights shall comply with the notice provisions

                                                
      Case 19-61608-grs          Doc 343        Filed 03/10/20 Entered 03/10/20 12:12:17                            Desc Main
                                                Document     Page 3 of 3


                   and other provisions of the Premium Finance Agreement.

                          7.      The Premium Finance Agreement and the liens and security interests in the

                   unearned premiums granted pursuant hereto shall continue in full force and effect and

                   Indebtedness due under the Premium Finance Agreement shall remain due and owing

                   notwithstanding: (i) the dismissal or closure of the above-captioned cases, (ii) the discharge

                   of the Debtor, or (iii) confirmation of a plan of reorganization.

                          8.      The Court retains jurisdiction to construe and enforce this Order.




                                                                 _____________________________________
                                                                 The Honorable Gregory R. Schaaf
                                                                 United States Bankruptcy Judge




                   Order Tendered by:

                   /s/ Jimmy D. Parrish
                   Jimmy D. Parrish (admitted Pro Hac Vice)
                   Fla. Bar. No. 0526401
                   Baker & Hostetler LLP
                   200 South Orange Ave.
                   Suite 2300
                   Orlando, FL 32801
                   Tel. 407-649-4000
                   Fax: 407-841-0168
                   jparrish@bakerlaw.com
                   Proposed Counsel to Carol L. Fox,
                   Chapter 11 Trustee




                                                                  




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                      Signed By:
                                                                      Gregory R. Schaaf
                                                                      Bankruptcy Judge
                                                                      Dated: Tuesday, March 10, 2020
                                                                      (grs)
